Atkinson, J.
The decree, to which no exception was taken, considered in connection with the contract embodied in the pleadings, required, as a condition precedent to a conveyance of the property by the respondent, that the petitioner assume three outstanding promissory notes for $5000 payable to J. R. Smith and J. H. Ewing, together with interest thereon from June 2, 1919, the date of the contract. When on January 4, 1923, the petitioner demanded the execution of a conveyance by the respondent, a compliance with the decree required petitioner to assume not only the notes but the accrued interest thereon from June 2, 1919, which he expressly refused to do. It follows that the judgment discharging the respondent in the rule for contempt was not erroneous, Judgment affirmed.

All the Justices concur.